Title: To James Madison from Rufus King, 20 October 1801
From: King, Rufus
To: Madison, James


private
Dear SirLondon Oct. 20. 1801.
In addition to my Official Letter of this date it may be satisfactory to you to know, if more money shall be demanded, that I shall refuse of course, and claim the execution of the Convention: if a commutation of the 7. Article be asked for, I shall decline entering into any discussion for that purpose; for the twofold reason that I have no powers, and if I had I should decline, the claims being plain and comparatively few, and the Commission, which was proceeding in an unexceptionable manner the best means of ascertaining their amount.
In order that no mistake may be committed on our part, I am calmly and beforehand considering the course it may be proper for me to pursue. Should the objection that now stops us be persisted in (the import of which seems to be that we should give more money than they have consented to accept, or accept less than we have a just claim to receive) I shall be inclined, according to my present view of the Subject, to offer to sign the Convention that has been agreed to respecting the 6th. article, and as a Consequence thereof, to demand the removal of the Impediment to the execution of the 7. article.
Our Havre Vessels are not yet released, tho’ I have little doubt that they will be discharged in a few days. Tho’ General Smiths valuable Ship and Cargo were without cause detained off the Texel, I advised the Master by all means to take them back without pursuing satisfaction; which would have been uncertain; and at the expence of the long detention of Ship and Cargo. Very faithfully
Rufus King
 

   RC (DLC: Rives Collection, Madison Papers); letterbook copy (NHi: Rufus King Papers, vol. 54). RC in a clerk’s hand, signed by King.

